 

Exhibit 10.1

 

Execution Version

 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

PROMISSORY NOTE

 

Principal Amount: $300,000

 

Dated as of August 2, 2016

 

 

New York, New York

 

Silver Run Acquisition Corporation, a Delaware corporation (the “Maker”),
promises to pay to the order of Silver Run Sponsor, LLC or its registered
assigns or successors in interest (the “Payee”), or order, the principal sum of
Three Hundred Thousand Dollars ($300,000) or such lesser amount as shall have
been advanced by Payee to Maker and shall remain unpaid under this Note on the
Maturity Date (as defined below) in lawful money of the United States of
America, on the terms and conditions described below. All payments on this Note
shall be made by check or wire transfer of immediately available funds or as
otherwise determined by the Maker to such account as the Payee may from time to
time designate by written notice in accordance with the provisions of this Note.

 

1.             Principal. The entire unpaid principal balance of Note shall be
payable on the earlier of: (i) December 31, 2016, or (ii) the date on which
Maker consummates its proposed acquisition of a majority of the outstanding
membership interests in Centennial Resource Production, LLC (the “Initial
Business Combination”), as contemplated by that certain Agreement to Assign,
dated as of July 21, 2016, by and between the Maker and New Centennial, LLC
(such earlier date, the “Maturity Date”). The principal balance may be prepaid
at any time. Under no circumstances shall any individual, including but not
limited to any officer, director, employee or shareholder of the Maker, be
obligated personally for any obligations or liabilities of the Maker hereunder.

 

2.             Drawdown Requests. Maker and Payee agree that Maker may request,
from time to time, up to Three Hundred Thousand Dollars ($300,000) in draw downs
under this Note to be used for on-going operational expenses and certain other
expenses of the Maker in connection with the Initial Business Combination.
Principal of this Note may be drawn down from time to time prior to the Maturity
Date upon written request from Maker to Payee (each, a “Drawdown Request”). Each
Drawdown Request must state the amount to be drawn down, and must not be an
amount less than Ten Thousand Dollars ($10,000). Payee shall fund each Drawdown
Request no later than three (3) business days after receipt of a Drawdown
Request; provided, however, that the maximum amount of drawdowns outstanding
under this Note at any time may not exceed Three Hundred Thousand Dollars
($300,000). No fees, payments or other amounts shall be due to Payee in
connection with, or as a result of, any Drawdown Request by Maker.

 

3.             Interest. No interest shall accrue on the unpaid principal
balance of this Note.

 

4.             Application of Payments. All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorney’s fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.

 

--------------------------------------------------------------------------------


 

5.             Events of Default. The following shall constitute an event of
default (“Event of Default”):

 

(a)           Failure to Make Required Payments. Failure by Maker to pay the
principal amount due pursuant to this Note within five (5) business days of the
date specified above.

 

(b)           Voluntary Bankruptcy, Etc. The commencement by Maker of a
voluntary case under any applicable bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.

 

(c)           Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.

 

6.             Remedies.

 

(a)           Upon the occurrence of an Event of Default specified in
Section 5(a) hereof, Payee may, by written notice to Maker, declare this Note to
be due immediately and payable, whereupon the unpaid principal amount of this
Note, and all other amounts payable hereunder, shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)           Upon the occurrence of an Event of Default specified in Sections
5(b) or 5(c), the unpaid principal balance of this Note, and all other sums
payable with regard to this Note, shall automatically and immediately become due
and payable, in all cases without any action on the part of Payee.

 

7.             Waivers. Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

8.             Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to Maker or affecting Maker’s liability hereunder.

 

--------------------------------------------------------------------------------


 

9.             Notices. All notices, statements or other documents which are
required or contemplated by this Agreement shall be: (i) in writing and
delivered personally or sent by first class registered or certified mail,
overnight courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party and (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party. Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.

 

10.          Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS THEREOF.

 

11.          Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

12.          Trust Waiver. Notwithstanding anything herein to the contrary, the
Payee hereby waives any and all right, title, interest or claim of any kind
(“Claim”) in or to any distribution of or from the trust account established in
which the proceeds of the initial public offering (the “IPO”) conducted by the
Maker (including the deferred underwriters discounts and commissions) and the
proceeds of the sale of the warrants issued in a private placement at the time
of the IPO were deposited, as described in greater detail in the registration
statement and prospectus filed with the Securities and Exchange Commission in
connection with the IPO, and hereby agrees not to seek recourse, reimbursement,
payment or satisfaction for any Claim against the trust account for any reason
whatsoever.

 

13.          Amendment; Waiver. Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of the Maker and the
Payee.

 

14.          Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

 

SILVER RUN ACQUISITION CORPORATION

 

 

 

 

 

 

 

By:

/s/ Stephen S. Coats

 

 

Name:    Stephen S. Coats

 

 

Title:       Secretary

 

 

Acknowledged and Agreed to

as of the date first written above.

 

SILVER RUN SPONSOR, LLC

By SILVER RUN SPONSOR MANAGER, LLC

 

 

By:

/s/ Thomas J. Walker

 

Name:

Thomas J. Walker

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------